Hardin, P. J.:
While I concur in the opinion of brother Follett that the exceptions taken upon the trial present no error calling for a reversal of the judgment, I am not satisfied that the learned judge at Circuit, in refusing a new trial, properly disposed of the question made in resj>ect to the extent of the damages. The injuries received by the plaintiff were to his leg below the knee. The leg was saved; the healing thereof took place within the |>eriod of five months; the limb is a trifle shorter than the other. The plaintiff is able to walk without a cane or crutch, and prior to the ■.trial pursued the avocation of bar-tender, which required him to he on his legs most of the time. He was an unmarried man, forty-one years of age at the time of the trial. He entered the service of the defendant in 1866; in 1810 he became a brakeman on a passenger train and was earning forty dollars a month at the time of the accident; he received some injuries upon his head, chest and back; Ms physician’s bill amounted to $150. While we recogmze the general rule that the damages awarded will not be •disturbed as excessive where there is no certain measure of damages, unless, there is reason to believe that the jury has been misled by ■passion, prejudice, or coerced by some piece of improper influence, we recognize the power of the court in its discretion to interfere with the verdict of the jury in such cases. (Minick v. City of Troy, 19 Hun, 253; Gale v. N. Y. C. & H. R. R. R. Co., 13 id., 1.)
The learned counsel for the respondent calls our attention to several recent cases upon the question of excessive damages.
*301In Gale v. New York Central and Hudson River Railroad Company, supra, the verdict for $14,000 was allowed to stand, but in that case it appeared that the plaintiff’s leg was broken near the hip, and. it was an inch and a half shorter than the other.- The injury was permanent, and the judge said in delivering the opinion, “ A great injury was inflicted on the plaintiff; a permanent deformity produced, and a partial inability to work during the rest of his life.”
In Rockwell v. Third Avenue Railroad Company, 64 Barb., 438, the verdict for $12,000 was allowed to stand. The plaintiff’s earnings were $1,000 a year, and he was permanently lame. His. physician’s bill was from twelve to fifteen hundred dollars.
In Walker v. Erie Railway Company (63 Barb., 260) a verdict, of $20,000 was allowed to stand, but it appeared that the injuries of the plaintiff “were of an exceedingly painful, serious and permanent nature, some of the important effects of which it is. probable will continue during his natural life, and may sensibly abridge the period to which that might otherwise have been extended. He was of the age of twenty-eight years, in his early manhood, engaged in an extended and lucrative practice of the law, impaired by his inability to give it the attention which it required, and attended with bodily derangements that may measurably unfit him for the duties of its pursuit.” He was a lawyer and a member of a. firm with an extended and lucrative practice, yielding $31,000 a. year, and his share was one-half.
In Minick v. City of Troy (19 Hun, 253), a verdict for $4,500 was allowed to stand for personal injuries received by a married woman. The extent of the injuries is not clearly made apparent by the report of the case.
In Harrold v. New York Elevated Railroad Company (24 Hun, 184), a verdict of $30,000 was allowed to stand, but the facts were very peculiar and are recited by Judge Gilbert as follows: “ A man forty years old, in the full vigor of health, was suddenly injured by the shock of a collision which occurred upon the defendant’s railroad. Besides many lesser injuries, the accident produced a concussion of the spine, the result of which has been chronic inflammation of the membranes which envelope the spinal cord. That disease is a progressive one. It has already largely impaired the plaintiff’s faculties, both mental and physical, and will probably progress until. *302paralysis and premature death ensue.” ¥e are unable to say that a verdict of $30,000 in such a case is excessive. That amount .surely is not more than liberal compensation for the injuries inflicted upon the plaintiff.
In Groves v. City of Rochester (39 Hun, 11), a verdict for $19,000 was allowed to stand in favor of a woman, twenty-eight years of age, who had been, up to the time of the injuries, remarkably healthy and active; “ her injuries were severe, and her suffering has been very great. She still suffers from the effect of them, .and medical opinion is that she may never fully recover, and that they may materially shorten her life.”
In Alberti v. New York, Lake Erie and Western Railroad Company (43 Hun, 422), a verdict for $25,000 was allowed to stand. Plaintiff was thirty years of age, and, before the injury, in good health, and had been well educated. He was married and both himself and wife depended for their support upon his labor. ITe was so injured by the collision that he could do nothing. It appeared that his legs were drawn up) and would remain so xuitil he died; and that while he might live for some years, suffering in body and mind, he would never improve pdxysically.
In Murray v. Hudson River Railroad Company (47 Barb., 200), is found the opdnioxx. of Hogeboom, J., in reviewing many cases bearing upon the question now under consideration. His deduction fx’om the* case and his applieatioix to the x’ule of the case then before him seemed to be reasonable. The case there considered is not wholly unlike the one before us. The jury in that case had found a verdict of $8,000. The judges united in an order granting a new tx'ial unless the pdaintiff should electtoi’educethedaxnagesto $6,000. That case was followed by the Kansas Supreme Court, Decexnber 21, 1886. (Kaxxsas L. <Toux\, 302.)
Upon the facts developed in the case in hand, it seems reasonable that the verdict should be reduced to $7,000 or a new txial ordered.
If these views pxrevail, the proper formula is as follows:
Judgment and order reversed, and a new tx’ial gx’anted, upon payment of costs, unless the pdaintiff elects to reduce the daxnages to the sum of $7,000, with ixxtex’est thereon from the date of trial, and gives a stipulation to that effect within twenty days from the service of a copy of the order.
*303Judgment and order reversed, on tbe ground that tbe damages are excessive, and a new trial granted, on payment of' costs, unless the plaintiff shall stipulate to reduce the verdict for damages to $7,000, in which event the verdict and judgment, as so modified, are affirmed, without costs to either party.